Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 15/05/2018.
Claims 25 and 27 are cancelled by the applicant.
Claims 1-24 and 26 are pending, where the claims 1, 12, 23-24 and 26 are independent.
	Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/05/2019 has been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification objections (Title) 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DATA EXTRACTION, OPTIMIZATION AND CLASSIFICATION OF Utility Usage 

Specification Objection 
The disclosure is objected to because of the following informalities: 
LoRa” is not disclosed in the specification in para [0045]. Full form is required for at least one time (better in the beginning or first use). Appropriate correction is required.
b) The reference characters "110" and "120" have both been used to designate the element “utility unit” in para [0060] and onwards. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a) The term “trigger a modification in a utility delivery network” is not described in the specification clear to the level of ordinary skill in the pertinent art. 
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 12, 23-24 and 26 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting storing and classifying parameter, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-11 and 13-22 are also rejected as they are dependent of the independent claims and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-24 and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Loureda, (USPGPub No. 2014/0172772 A1 in view of Pingel, et al (USPGPub No. 2013/0124465 A1). 
As to claims 1, 12 and 26, Loureda discloses An apparatus comprising: 
a memory configured to store classifier parameters (Loureda [abstract] “generating a utility consumption profile from utility consumption data - a plurality of utility consumption values measured at a corresponding plurality of measurement points, detecting a plurality of events within the utility consumption profile, grouping the plurality of events using a clustering process - identifying the group of events as events of the particular type when the probability density map corresponds to the stored profile of events of the particular type, detection wherein the probability density map is compared to a stored profile of an event” [0001-48] [0079-152] see Fig. 1-22, element 10, 23 for store), and 
at least one processing core configured to use a classifier and the classifier parameters to determine a category of least one data composition, the at least one data composition comprising utility usage information concerning a utility unit (Loureda [0252-266] “processor 705 carries out - order to detect and identify appliance events - analysis of the electricity consumption data - measured data 702, in particular data relating to consumption of other utilities - compressed and provided in the form of a matrix - compared to utility consumption profiles stored in database 706 or another database”  [0001-48] “generating a utility consumption profile - detecting a plurality of events within the utility consumption profile, grouping the plurality of events using a clustering process - identifying the group of events as events of the particular type” [abstract] [0079-152] see Fig. 1-22, element 705 processor for clustering, grouping in the form of matrix provides the classifier to determine the category on consumption), 
the category comprising a life condition present in the at least one utility unit, the life condition comprising a utility non-interruption [priority condition] (Loureda [0001-48] “identifying events associated with consumption of utilities - household power consumption - monitoring occupancy and activity within a household” [abstract] [0079-152] see Fig. 1-22, occupancy provides the life condition present and needs continuity of consumption obviously provides non-interruption priority condition).
But, Loureda does not explicitly teach priority condition.
However, Pingel discloses priority condition (Pingel [0092-99] “various classification schemes and/or systems e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc. employed in connection with performing automatic and/or inferred action - inclusive of statistical regression utilized to develop models of priority” [abstract] [0065-70] “priority level to selected data tags within historians - apply different data maintenance routines to the various priority levels, based on different time-based weighting algorithms - migration component 308 allow a first set of historian data designated as having a high priority to be stored in the system for a longer duration prior to deletion than data sets assigned lower priorities” See Fig. 1-21, plurality of priority model for classification obviously provides priority condition).
Loureda and Pingel are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain automatic information grouping.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities priority condition, as taught by Loureda, and incorporating various classification schemes of priority model, as taught by Pingel.

 As to claims 2 and 13, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 1, wherein the apparatus is further configured to trigger a modification in a utility delivery network as a response to the determined category (Loureda [0001-48] “identifying events associated with consumption of utilities - household power consumption - monitoring occupancy and activity within a household - utilities vary dramatically between identical buildings with the same number of occupants - efforts required to change the patterns of utilities use by consumers” [abstract] [0079-152] see Fig. 1-22, change patterns of utilities use by consumers obviously provides the change the utility delivery based on category).


The combination further discloses The apparatus according to claim 1, wherein the at least one processing core is further configured to use, by the classifier, supplementary information along with the classifier parameters in determining the category (Loureda [0153-160] “measured event identified as an event associated with a specific appliance believed to be present based on probability of a match - one or more further data sources taken into account in order to - increasing the confidence in a match being correct - any sensor within a household provide this further data”  [0001-48] “identifying events associated with consumption of utilities - household power consumption - monitoring occupancy and activity within a household - utilities vary dramatically between identical buildings with the same number of occupants - efforts required to change the patterns of utilities use by consumers” [abstract] [0079-152] see Fig. 1-22, sensor within a household provide this further data provides supplementary information).

As to claims 4 and 15, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 3, wherein the supplementary information comprises at least one of the following: weather information, regional information, demographic information, age information, income information, social media information, third-party consumer information, Internet use information and sensor data originating in at least one sensor in the utility unit (Loureda [0153-164] “measured event identified as an event associated with a specific appliance - any sensor within a household provide this further data - household ambient temperature and external temperature - movement sensors such as passive infrared sensors to determine if a household is occupied - socio-economic data, seasonal data and/or geographic data”  [0001-48] “identifying events associated with consumption of utilities - household power consumption - monitoring occupancy and activity within a household - utilities vary dramatically between identical buildings with the same number of occupants - efforts required to change the patterns of utilities use by consumers” [abstract] [0079-152] see Fig. 1-22, sensor within a household for external temperature, socio-economic data, seasonal data provides supplementary information).

As to claims 5 and 16, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 2, wherein the modification in the utility delivery network comprises either prioritizing higher the utility unit, thereby decreasing risk that the utility unit experiences an interruption in receiving the utility, or prioritizing lower the utility unit (Pingel [0065-70] “priority level to selected data tags within historians - apply different data maintenance routines to the various priority levels, based on different time-based weighting algorithms - migration component 308 allow a first set of historian data designated as having a high priority to be stored in the system for a longer duration prior to deletion than data sets assigned lower priorities” [0092-99] “various classification schemes and/or systems e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc. employed in connection with performing automatic and/or inferred action - inclusive of statistical regression utilized to develop models of priority” See Fig. 1-21, plurality of priority level of condition obviously provides priority risk as lowest level).

As to claims 6 and 17, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 5, wherein the prioritizing comprises allocating remaining resources to the utility unit in case of a failure condition that reduces a baseline amount of deliverable utility resources (Pingel [0065-70] “priority level to selected data tags within historians - apply different data maintenance routines to the various priority levels, based on different time-based weighting algorithms - migration component 308 allow a first set of historian data designated as having a high priority to be stored in the system for a longer duration prior to deletion than data sets assigned lower priorities” [0092-99] “various classification schemes and/or systems e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc. employed in connection with performing automatic and/or inferred action - inclusive of statistical regression utilized to develop models of priority” See Fig. 1-21, plurality of priority level of condition obviously provides priority failure as lowest level).

As to claims 7 and 18, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 2, wherein the modification in the utility delivery network comprises interrupting delivery of the utility to the utility unit (Pingel [0065-70] “priority level to selected data tags within historians - apply different data maintenance routines to the various priority levels, based on different time-based weighting algorithms - migration component 308 allow a first set of historian data designated as having a high priority to be stored in the system for a longer duration prior to deletion than data sets assigned lower priorities” [0092-99] “various classification schemes and/or systems e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc. employed in connection with performing automatic and/or inferred action - inclusive of statistical regression utilized to develop models of priority” See Fig. 1-21, plurality of priority level of condition as shown in Fig. 8 obviously includes priority as interrupted by blocked).

As to claims 8 and 19, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 1, wherein the utility unit comprises at least one of a home, an industrial facility, a business and a medical facility (Loureda [0153-164] “measured event identified as an event associated with a specific appliance - any sensor within a household provide this further data - household ambient temperature and external temperature - movement sensors such as passive infrared sensors to determine if a household is occupied - socio-economic data, seasonal data and/or geographic data”  [0001-48] “identifying events associated with consumption of utilities - household power consumption - monitoring occupancy and activity within a household - utilities vary dramatically between identical buildings with the same number of occupants - efforts required to change the patterns of utilities use by consumers” [abstract] [0079-152] see Fig. 1-22).

As to claims 9 and 20, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 1, wherein the life condition comprises at least one of: whether the utility unit is occupied by humans, whether humans in the utility unit are healthy, whether the utility unit is occupied by a teen-aged human, whether the utility unit is occupied by at least one toddler, whether humans in the utility unit watch television in excess of a first threshold time per day, whether humans in the utility unit play video games in excess of a second threshold time per day, whether humans inhabiting the utility unit are employed outside of the utility unit, and whether humans in the utility unit own an electric vehicle (Loureda [0153-164] “measured event identified as an event associated with a specific appliance - any sensor within a household provide this further data - household ambient temperature and external temperature - movement sensors such as passive infrared sensors to determine if a household is occupied - socio-economic data, seasonal data and/or geographic data”  [0001-48] “identifying events associated with consumption of utilities - household power consumption - monitoring occupancy and activity within a household - utilities vary dramatically between identical buildings with the same number of occupants - efforts required to change the patterns of utilities use by consumers” [abstract] [0079-152] see Fig. 1-22, occupancy sensor within a household provides life condition).

As to claims 10 and 21, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
The combination further discloses The apparatus according to claim 1, wherein the utility usage comprises usage of at least one of: electricity, water, heat, data connectivity and gas (Loureda [0001-48] “identifying events associated with consumption of utilities consumption of gas, water and electricity, and using measured utility consumption data for applications such as analysis of household power consumption - monitoring occupancy and activity within a household - utilities vary dramatically between identical buildings with the same number of occupants - efforts required to change the patterns of utilities use by consumers” [abstract] [0079-152] see Fig. 1-22).

As to claims 11 and 22, the combination of Loureda and Pingel disclose all the limitations of the base claims as outlined above.  
(Pingel [0092-99] “various classification schemes and/or systems e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc. employed in connection with performing automatic and/or inferred action - inclusive of statistical regression utilized to develop models of priority” See Fig. 1-21).

As to claims 23-24, Loureda discloses An apparatus comprising: 
a memory configured to store classifier parameters, and at least one processing core configured to use a classifier (Loureda [0252-266] “processor 705 carries out - order to detect and identify appliance events - analysis of the electricity consumption data - measured data 702, in particular data relating to consumption of other utilities - compressed and provided in the form of a matrix - compared to utility consumption profiles stored in database 706 or another database”  [0001-48] “generating a utility consumption profile - detecting a plurality of events within the utility consumption profile, grouping the plurality of events using a clustering process - identifying the group of events as events of the particular type” [abstract] [0079-152] see Fig. 1-22, element 705 processor for clustering, grouping in the form of matrix provides the classifier to determine the category on consumption) and 

the categories comprising life conditions present in the utility unit, and 
the life conditions comprising a utility non-interruption [priority condition] (Loureda [0001-48] “identifying events associated with consumption of utilities - household power consumption - monitoring occupancy and activity within a household” [abstract] [0079-152] see Fig. 1-22, occupancy provides the life condition present and needs continuity of consumption obviously provides non-interruption priority condition).
But, Loureda does not explicitly teach training data to optimize the classifier parameters and priority condition.
However, Pingel discloses training data to optimize the classifier parameters (Pingel [0003-14] “collecting, analyzing, and optimizing data and metrics from global manufacturing sites - relate to a distributed and scalable framework that enables data historian functionality to be efficiently incorporated and managed in a layered architecture” [0092-99] “various classification schemes - employed in connection with performing automatic and/or inferred action - inclusive of statistical regression utilized to develop models of priority” See Fig. 1-21), 
priority condition (Pingel [0092-99] “various classification schemes and/or systems e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc. employed in connection with performing automatic and/or inferred action - inclusive of statistical regression utilized to develop models of priority” [abstract] [0065-70] “priority level to selected data tags within historians - apply different data maintenance routines to the various priority levels, based on different time-based weighting algorithms - migration component 308 allow a first set of historian data designated as having a high priority to be stored in the system for a longer duration prior to deletion than data sets assigned lower priorities” See Fig. 1-21, plurality of priority model for classification obviously provides priority condition).

Loureda and Pingel are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain automatic information grouping.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities optimize the classifier parameters and priority condition, as taught by Loureda, and incorporating and optimizing data and metrics from global manufacturing sites and various classification schemes of priority model, as taught by Pingel.

25. (Canceled).  27. (Canceled).

Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are five independent claims, where claims 1 and 23 are apparatus claims and claims 12 and 24 are method claims. Plurality of “independent and distinct” method or apparatus claims make the application with more than one invention. However, the independent claims of one invention of the application may be independent claims of a method, a system and a device/apparatus and non-transitory computer readable medium claims. The limitations of amended independent claims (a method, a system, a device/apparatus and non-transitory computer readable medium) should be mirror to each other to avoid the restriction requirement. 

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Packer, et al. USP No. 10,074,097 B2.
Davies, et al. USP No. 10,855,077 B2. 
Cassett, et al. USPGPub No. 2010/0064379 A1. 
Kopp, USPGPub No. 2017/0329323 A1.
Golden, et al. USP No. 8,855,829 B2.

Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119